DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 February 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 68-76 and 79-81 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mastrototaro (US 2008/0139910) in view of Ray’445 (US 2010/0332445).
Regarding claim 68, Mastrototaro discloses an analyte monitoring system, comprising: an analyte measurement device (paragraph [0008]) comprising an in vivo sensor adapted to measure an analyte (paragraphs [0027], [0052]), a processing device (paragraph [0033]), and a computer-readable storage medium (paragraph [0033]) having a software application stored 
Regarding claim 69, Mastrototaro further discloses that the software application, when executed, causes the processing device to automatically cause display of the tagging input 
Regarding claim 70, Mastrototaro further discloses that the software application, when executed, causes the processing device to automatically cause display of the tagging input interface that requests the user tag the analyte measurement result with a meal tag (paragraph [0066]).  
Regarding claim 71, Mastrototaro further discloses that the software application, when executed, causes the processing device to automatically cause display of the tagging input interface that requests the user tag the analyte measurement result with a tag selected from the group comprising: a drug administration, a drug amount, or a meal amount (paragraph [0066]).  
Regarding claim 72, Mastrototaro further discloses that the software application, when executed, causes the processing device to record the tag as a time-stamped event (paragraph [0066]).  
Regarding claim 73, Mastrototaro further discloses that the software application, when executed, causes the processing device to cause display of a reminder for the user to enter information, wherein the information is selected from the group comprising: a time of a meal, an amount of a meal, a time of a bolus, or an amount of a bolus (paragraph [0070]).  
Regarding claim 74, Mastrototaro further discloses that the software application, when executed, causes the processing device to cause display of a reminder during each of a plurality of predefined time periods (paragraph [0070], the periods being determined from the user’s schedule).  

Regarding claim 76, Mastrototaro further discloses that the information is associated with each of the plurality of predefined time periods, and wherein the software application, when executed, causes the processing device to cause display of the reminder during each of a plurality of predefined time periods only if the information associated with that predefined time period has not been entered (paragraph [0070], “if the user forgets”).  
Regarding claim 79, Mastrototaro further discloses that the analyte measurement result is a glucose measurement result (paragraph [0006]).  

Regarding claim 81, Mastrototaro further discloses that the tagging input interface is automatically caused to be displayed only if the analyte measurement result is determined to be outside of the target analyte range for the user and only if the at least one processing device is operating in a first mode, wherein the software application, when executed, causes the processing device to automatically operate in the first mode “based on” a health care professional office visit reminder (paragraph [0066], the tagging is intended for use at an office visit and the “reminder” can include the user being physically “reminded” of an upcoming visit).

Conclusion
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s arguments address only Ray (US 2009/0240127), which is no longer applied against the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.